                     UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

In Re:

Fady Abdo El-Bahri                                 Case No. 3:17-bk-03265
                                                   Chapter 11

         Debtor.

____________________________________/



                      DEBTOR-IN-POSSESSION’S COMBINED
                   DISCLOSURE STATEMENT AND CHAPTER 11
                          PLAN OF REORGANIZATION


                              Dated May 10, 2019




                                            The Law Offices of Jason A. Burgess
                                            1855 Mayport Road
                                            Atlantic Beach, Florida 32233
                                            (904) 372-4791

                                            Attorneys for Debtor-In-Possession
                                    INTRODUCTION

       Fady Abdo El-Bahri, an Individual and Debtor (the “Debtor-In-Possession”),
proposes the following plan of reorganization to resolve outstanding claims against the
Debtor in its case under Chapter 11 of the Bankruptcy Code (the “Bankruptcy Code”).

     THE INFORMATION CONTAINED IN THIS COMBINED DISCLOSURE
STATEMENT AND CHAPTER 11 PLAN (THIS “PLAN”) IS INCLUDED FOR THE
PURPOSE OF SOLICITING ACCEPTANCES OF THIS PLAN. THE INFORMATION
CONTAINED IN THIS PLAN MAY NOT BE RELIED UPON FOR ANY PURPOSE
OTHER THAN TO DETERMINE HOW TO VOTE ON THIS PLAN. NO ENTITY,
OTHER THAN THE DEBTOR-IN-POSSESSION, MAY GIVE ANY INFORMATION
OR MAKE ANY REPRESENTATIONS, OTHER THAN THE INFORMATION AND
REPRESENTATIONS CONTAINED IN THIS COMBINED PLAN AND
DISCLOSURE STATEMENT, REGARDING THIS PLAN OR THE SOLICITATION OF
ACCEPTANCES OF THIS PLAN.

        The Debtor-In-Possession is a proponent of this Plan within the meaning of section
1129 of the Bankruptcy Code. Subject to certain restrictions and requirements set forth
in this Plan and in section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019, The
Debtor-In-Possession reserve the right to alter, amend, modify, revoke or withdraw this
Plan prior to its substantial consummation in accordance with the terms of this Plan, the
Confirmation Order, and the Bankruptcy Code.

       All holders of claims and interests are encouraged to read this Plan and the
accompanying materials in their entirety before voting to accept or reject this Plan. No
materials, other than the exhibits, appendices, or schedules attached to or referred to in this
Plan have been approved by the Debtor-In-Possession is soliciting acceptances of this Plan.

                             ARTICLE I
                    DEFINED TERMS, RULES OF
              INTERPRETATION AND COMPUTATION OF TIME

1.1    Defined Terms

       As used in this Plan, capitalized terms have the meanings set forth below. Any
term that is not otherwise defined herein, but that is used in the Bankruptcy Code or the
Bankruptcy Rules, will have the meaning given to that term in the Bankruptcy Code or
the Bankruptcy Rules, as applicable.

        a.        “Administrative Claim” means a Claim for costs and expenses of
administration allowed under sections 503(b), 507(b) or 1114(e)(2) of the Bankruptcy
Code, including: (a) the actual and necessary costs and expenses incurred after the
Petition Date to preserve the Estate and operate the business of the Debtor, including
Claims based on liabilities incurred by the Debtor in the ordinary course of its business
(b) Professional Fee Claims; and (c) U.S. Trustee Fees.

        b.      “Administrative Claim Bar Date” means the date established by Local
Rule 3071-1 by which all requests for payment of Administrative Claims are required to be
filed with the Bankruptcy Court.

        c.    “Allowed” means a Claim that is allowed pursuant to the terms of this
Plan.

       d.      “Allowed Class . . . Claim” means an Allowed Claim in the particular
Class described in this Plan.

        e.     “Assets” means all property of the Estate within the meaning of section
541 of the Bankruptcy Code, of any nature whatsoever, including, without limitation, all
property, real and personal, tangible and intangible, wherever situated, as such property
exists on the Effective Date or thereafter.

       f.     “Bankruptcy Case” means the Chapter 11 case pending for the Debtor in
the Bankruptcy Court.

      g.     “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C.
§§ 101-1532, as now in effect or hereafter amended, as applicable to the Bankruptcy
Case.

      h.       “Bankruptcy Court” means the United States Bankruptcy Court for the
Middle District of Florida.

      i.    “Bankruptcy Rules” means, collectively, the Federal Rules of Bankruptcy
Procedure and the local rules of the Bankruptcy Court, as now in effect or hereafter
amended, as applicable to the Bankruptcy Case.

       j.     “Bar Date” means the applicable bar date by which a Proof of Claim must
be or must have been filed, as established by an order of the Bankruptcy Court, including
a Bar Date Order and the Confirmation Order.

       k.      “Bar Date Order” means any order of the Bankruptcy Court establishing
Bar Dates for filing proofs of Claims in the Bankruptcy Case.
       l.      “Business Day” means any day, other than a Saturday, Sunday or “legal
holiday” (as defined in Bankruptcy Rule 9006(a)).

        m.    “Cash” means the legal tender of the United States of America.

        n.    “Claim” means a “claim,” as defined in section 101(5) of the Bankruptcy
Code.

        o.    “Class” means a class of Claims as described in Article II.

        p.     “Confirmation” means the entry of the Confirmation Order on the docket
of the Bankruptcy Court.

        q.    “Confirmation Date” means the date on which the Bankruptcy Court
enters the Confirmation Order on its docket, within the meaning of Bankruptcy Rules
5003 and 9021.

       r.     “Confirmation Hearing” means the hearing(s) held by the Bankruptcy
Court concerning Confirmation of this Plan, including all hearings under Section 1129 of
the Bankruptcy Code, as such hearings may be continued from time to time.

       s.     “Confirmation Order” means the order or orders of the Bankruptcy
Court confirming this Plan pursuant to section 1129 of the Bankruptcy Code.

        t.    “Creditor” means the holder of a Claim.

       u.     "Debtor-In-Possession" has the meaning set forth in the introductory
paragraph.

       v.      “Distribution” shall mean funds to be paid or instruments to be issued to
holders of Claims and Interests pursuant to this Plan.

      w.      “Distribution Date” shall mean the dates upon which Distributions may
be made pursuant to this Plan.

       x.    “Effective Date” means the 1st of the month following the date upon which
the Order Confirming Plan becomes final and non-appealable.

        y.       “Entity” means an individual, partnership, corporation, joint-stock
company, unincorporated company or association, business trust, limited partnership,
limited liability company or other business entity.
       z.    “Equity Claim” means a legal, equitable or contractual Claim arising
from any share or other stock ownership interest in the Debtor.

       aa.     “Estate” means the estate created for the Debtor in the Bankruptcy Case
pursuant to section 541 of the Bankruptcy Code.

        bb.     “Executory Contract or Unexpired Lease” means a contract or lease to
which the Debtor is a party that is subject to assumption, assumption and assignment or
rejection under section 365 of the Bankruptcy Code.

        cc.    “Final Order” means an order or judgment of the Bankruptcy Court as
entered on the docket that has not been reversed, stayed, modified, or amended, and
respecting which the time to appeal, petition for certiorari or seek reargument, review or
rehearing has expired, and as to which no appeal, reargument, petition for certiorari, review
or rehearing is pending, or as to which any right to appeal, reargue, petition for certiorari
or seek review or rehearing has been waived in writing in a manner satisfactory to the
Liquidating Agent, or, if any appeal, reargument, petition for certiorari, review or rehearing
thereof has been denied, the time to take further appeal or to seek certiorari or further
rehearing, review or reargument has expired. If any provision of this Plan requires
the entry of a Final Order as a condition to the occurrence or performance of an act, the
Debtor may waive such requirement in accordance with this Plan with Court approval.

        dd.    “General Unsecured Claim” means an Unsecured Claim that is not an
Administrative Claim, a Cure Amount Claim, an Equity Claim, a Priority Claim, a
Priority Tax Claim, or a Secured Claim.

       ee.    “Interest” means: (a) any share or other ownership interest in the Debtor,
whether or not transferable or denominated “stock,” or similar security and (b) any
Equity Claim.

       ff.    “Petition Date” means September 4, 2017

       gg. “Post-Confirmation Administrative Claim” shall mean a Claim for services
rendered or expenses incurred after the Effective Date in connection with this
Bankruptcy Case.

      hh.    “Plan” means this Combined Disclosure Statement and Chapter 11 Plan
of Reorganization filed by the Debtor-In-Possession, as the same may be
amended, modified or supplemented.

       ii. “Priority Claim” means a Claim against the Debtor that is entitled to priority
in payment pursuant to section 507(a) of the Bankruptcy Code that is not an Administrative
Claim or a Priority Tax Claim.

      jj.    “Priority Tax Claim” means a Claim arising under federal, state or local
Tax laws that is entitled to priority in payment pursuant to section 507(a)(8) of the
Bankruptcy Code.
       kk.      “Professional” means any professional employed in the Bankruptcy Case
pursuant to sections 327 or 1103 of the Bankruptcy Code or any Professional or other Entity
seeking compensation or reimbursement of expenses in connection with the Bankruptcy
Case pursuant to section 503(b)(4) of the Bankruptcy Code.

       ll.    “Professional Fee Claims” mean the Claims of (a) any Professional in
the Bankruptcy Case pursuant to sections 330 or 1103 of the Bankruptcy Code or (b) any
Professional or other Entity seeking compensation or reimbursement of expenses in
connection with the Bankruptcy Case pursuant to sections 503(b)(3), 503(b)(4) or
503(b)(5) of the Bankruptcy Code.

       nn.     “Schedules” means the schedules of assets and liabilities and the
statements of financial affairs filed by the Debtor, as required by section 521 of the
Bankruptcy Code, as the same may have been or may be amended, modified or
supplemented.

        oo.       “Secured Claim” means a Claim against the Debtor for extensions of
credit to the Debtor that is secured by a lien on property in which the Estate has an
interest or that is subject to setoff under section 553 of the Bankruptcy Code, to the extent
of the value of the holder of such Claim’s interest in such Estate’s interest in such
property or to the extent of the amount subject to setoff, as applicable, as determined
pursuant to sections 506(a) and, if applicable, 1129(b) of the Bankruptcy Code.

        pp.     “Substantial Consummation” shall mean that this Plan shall be deemed
to be substantially consummated under Sections 1101 and 1127(b) of the Bankruptcy Code.

        qq.     “Tax” means: any net income, alternative or add-on minimum, gross
income, gross receipts, sales, use, ad valorem, value added, transfer, franchise, profits,
license, property, environmental or other tax, assessment or charge of any kind
whatsoever (together in each instance with any interest, penalty, addition to tax or
additional amount) imposed by any federal, state, local or foreign taxing authority.

        rr.   “U.S. Trustee Fees” means all fees and charges assessed against the
Estate under Chapter 123 of title 28, United States Code, 28 U.S.C. §§ 1911-1930.

1.2    Rules of Interpretation and Computation of Time

       a.      Rules of Interpretation

        For purposes of this Plan, unless otherwise provided herein: (i) whenever from
the context it is appropriate, each term, whether stated in the singular or the plural, will
include both the singular and the plural; (ii) unless otherwise provided in this Plan, any
reference in this Plan to a contract, instrument, release or other agreement or document
being in a particular form or on particular terms and conditions means that such
document will be substantially in such form or substantially on such terms and
conditions; (iii) any reference in this Plan to an existing document means such document
as it may have been or may be amended, modified or supplemented pursuant to this Plan or
Confirmation Order; (iv) any reference to a Creditor includes that Entity’s successors and
assigns; (v) all references in this Plan to Sections and Articles are references to Sections
and Articles of this Plan; (vi) the words “herein,” “hereunder” and “hereto” refer to this
Plan in its entirety rather than to a particular portion of this Plan; (vii) captions and headings
to Articles and Sections are inserted for convenience of reference only and are not intended
to be a part of or to affect the interpretation of this Plan; (viii) subject to the provisions of
any contract, instrument, release or other agreement or document entered into or delivered
in connection with this Plan, the rights and obligations arising under this Plan will be
governed by, and construed and enforced in accordance with, federal law, including the
Bankruptcy Code and the Bankruptcy Rules; and (ix) the rules of construction set forth in
section 102 of the Bankruptcy Code will apply.

        b.      Computation of Time

       In computing any period of time prescribed or allowed by this Plan, the provisions
of Bankruptcy Rule 9006(a) will apply.

                                     ARTICLE II
                            CLASSES OF CLAIMS AND INTERESTS

           All Claims and Interests, except Administrative Claims and Priority Tax Claims,
   are placed in the following Classes. In accordance with section 1123(a)(1) of the
   Bankruptcy Code, Administrative Claims and Priority Tax Claims, as described
   in Section 3.1, have not been classified and thus are excluded from the Classes. A Claim
   or Interest is classified in a particular Class only to the extent the Claim or Interest
   qualifies within the description of that Class and is classified in other Classes to the
   extent that any remainder of the Claim or Interest qualifies within the description of
   such other Classes.

     Class 1 consists of the Secured Claim of Northwest Federal Credit Union (POC 2)

     Class 2 consists of the Secured Claim of JPMorgan Chase Bank, N.A. (POC 6)

     Class 3 consists of the Secured Claim of Federal National Mortgage Ass. (POC 9)

     Class 4 consists of the Secured Claim of TD Auto Finance, LLC (POC 10)

     Class 5 consists of the Claim of Florida Department of Revenue (POC 11)

     Class 6 consists of the Claim of the Internal Revenue Service (POC 5)

     Class 7 consists of the General Unsecured Claims
                                ARTICLE III
                   TREATMENT OF CLAIMS AND INTERESTS

   3.1     Unclassified Claims

           a.     Payment of Administrative Claims

                  (i)     Administrative Claims in General

           Except as otherwise provided herein or unless otherwise agreed to by the
   holder of an Administrative Claim and the Debtor, each holder of an Allowed
   Administrative Claim will receive from the Debtor, in full satisfaction of its
   Administrative Claim, Cash equal to the allowed amount of such Administrative Claim
   either (A) on the Distribution Date or (B) if the Administrative Claim is not allowed as
   of the Effective Date, within 30 days after the date on which (i) an order allowing such
   Administrative Claim becomes a Final Order.

                  (ii)    U.S. Trustee Fees

         On the Distribution Date, the Debtor shall pay to the United States Trustee the
United States Trustee Fees then due and owing and simultaneously provide to the U.S.
Trustee an appropriate affidavit indicating cash disbursements for all relevant periods.
Notwithstanding anything contained in this Plan to the contrary, the Debtor shall further
pay the United States Trustee Fees to the United States Trustee after the Effective Date,
for post-confirmation periods within the time periods set forth in 28 U.S.C.
§1930(a)(6), until the earlier of the closing of this Case by the issuance of a Final Decree
by the Court, or upon entry of an order of this Court dismissing this Case, or converting
this Case to another chapter under the Bankruptcy Code.

                  (iii)   Ordinary Course Liabilities

           Allowed Administrative Claims based on liabilities incurred by the Debtor in
   the ordinary course of its business will be paid by the Debtor pursuant to the terms and
   conditions of the particular transaction giving rise to such Administrative Claims.

                  (iv)    Bar Dates for Administrative Claims

          Except as otherwise provided herein, requests for payment of Administrative
   Claims must be filed and served on the Debtor in accordance with Bankruptcy Rule
   3071-1. Holders of Administrative Claims that are required to file and serve a
   request for payment of such Administrative Claims and that do not file and serve such
   a request by such date will be forever barred from asserting such Administrative
   Claims against the Debtor, or its Assets and such Administrative Claims will be
   deemed waived and released as of the Effective Date with the exception of Debtor’
   Attorney’s Fees.
    3.2        Classes of Claims

               a.      Class 1 (Northwest Federal CU):

        Class 1 consists of Northwest Federal Credit Union’s Secured Claim (POC 2) against
a 2015 GMC Yukon. This vehicle has been surrendered back to the creditor as the
indubitable equivalent and shall receive no disbursement under this Plan.

       Voting/Lien: Class 1 is unimpaired and therefore is not entitled to vote on this
 Plan. Northwest Federal CU retains its lien to the same extent it had prior to the Petition
 Date.

          b.        Class 2 (JPMorgan Chase Bank, N.A.):

       Class 2 consists of JPMorgan Chase Bank, N.A.’s Secured Claim (POC 6) against
a 2013 Mercedes-Benz CLS63. The Debtor will continue to pay the contract payment of
$699.02. This contract shall have the same maturity date as the original contract, June
2023.
         Voting/Lien: Class 2 is unimpaired and therefore is not entitled to vote on this
 Plan. JPMorgan Chase Bank, N.A. retains their lien to the same extent it had prior to
 the Petition Date.

          d.        Class 3 (Federal National Mortgage Ass.):

        Class 3 consists of Federal National Mortgage Ass.’s Secured Claim (POC 9)
against 6976 SW 39th Street, Unit 304, Davie, Florida 33314. This debt is being paid for
by a co-debtor and shall receive no disbursement under this Plan.

        Voting: Class 3 is unimpaired and therefore is not entitled to vote on this Plan.
Federal National Mortgage Ass. retains its lien to the same extent it had prior to the
Petition Date.

          e.        Class 4 (TD Auto Finance, LLC):

         Class 4 consists of TD Auto Finance, LLC’s Secured Claim (POC 10) against a
2013 Mercedes-Benz SL63. The Debtor shall pay $59,025.00 amortized over sixty (60)
months with 6% per annum in satisfaction of the secured portion of the claim. The monthly
payment is $1,141.12. This payment began consistent with Doc. No. 85. No pre-payment
penalty shall be assessed on this Class. The remaining portion of the claim shall receive
distribution in Class 7.
       Voting/Lien: Class 4 is impaired and therefore is entitled to vote on this Plan. TD
 Auto Finance, LLC retains its lien to the same extent it had prior to the Petition Date.
         f.     Class 5 (Florida Department of Revenue):

       Class 5 consists of the Claim of the Florida Department of Revenue (POC 11).
This debt shall be paid back by the underlying entities that incurred the indebtedness.
This creditor shall receive no distribution under this Plan. The indebtedness shall not be
effected in anyway by any discharge entered in this case consistent with 11 U.S.C.
523(a)(1).

         Voting: Class 5 is unimpaired and therefore is not entitled to vote on this Plan.

          g.    Class 6 (Internal Revenue Service):

         Class 6 consists of the Claim of the Internal Revenue Service regarding various
taxes owed. The Debtor will pay the full priority/secured amount, $1,731,038.08 over 60
months from the Petition date with 4% interest as follows: $10,000.00 a month for months
one (1) through ten (10); $17,000.00 a month for months eleven (11) through twenty (20);
$25,000.00 for months twenty-one (21) through thirty-five (35); and the remaining amount
owed will balloon and be paid in full in month thirty-six (36). The general unsecured portion
of the claim shall be treated in Class 7. No pre-payment penalty shall be assessed on this
Class.

          Voting/Lien: Class 6 is unimpaired and therefore is not entitled to vote on this
 Plan.

         h.     Class 7 (General Unsecured Creditors):

         This class consists of all general unsecured creditors of the Debtor.

        The Debtor will pay general unsecured claims $10,000.00 in full satisfaction of all
claims in this class. The payment will be made on the 1st of the month following any
confirmation order becoming final and non-appealable. Creditors will receive a pro-rata
distribution consistent with the attached Unsecured Claims Breakdown. Only creditors on
the Unsecured Claims Breakdown will receive a distribution in this class.

         Voting: Class 7 is impaired and therefore is entitled to vote on this Plan.

                           ARTICLE IV
               ACCEPTANCE OR REJECTION AND DISTRIBUTION

      4.1      Impaired Classes of Claims Entitled to Vote

              Two classes are impaired under this Plan. Therefore, two classes are
      entitled to vote.

      4.2      Deemed Acceptance by Classes

              Five classes are unimpaired and therefore five classes are deemed to accept
      the Plan.
      4.3   Method of Distribution under this Plan

            (a)     Subject to Rule 9010, and except as otherwise provided herein or
                    by court order, all Distributions under this Plan shall be made by
                    the Debtor to the holder of each Allowed Claim at the address
                    of such holder as listed on the Schedules as of the Effective Date
                    unless the Debtor has been notified in writing of a change of
                    address, including by the filing of a Proof of Claim, or an
                    assignment of Claim, by such holder that provides an address
                    different from the address reflected on the Schedules.

            (b)     Any payment of Cash made by the Debtor pursuant to this Plan
                    shall be made by check drawn on a domestic bank or by wire
                    transfer.

            (c)     Any payment or Distribution required to be made under this Plan
                    on a day other than a Business Day shall be made on the next
                    succeeding Business Day.

            d)      Any Distributions of Cash by the Debtor under this Plan that are
                    unclaimed by a holder of an Allowed Claim for a period of ninety
                    days shall be deemed abandoned. In no event does the Debtor have
                    any obligation to investigate or attempt to locate the holders of
                    such claims.

            e)      Distributions returned from creditor or returned as undeliverable
                    shall not be redelivered unless creditor requests in writing. Any
                    distribution returned from creditor will be notated by Debtor and
                    that distribution shall be deemed forfeited.

            f)      Ratable distributions to holders of Allowed Claims will not be made if
                    such distribution will result in a distribution amount of less than
                    $50.00, unless a request therefore is made in writing to the Debtor.

                          ARTICLE V
        MEANS FOR IMPLEMENTATION OF THIS PLAN/DISCHARGE

         This Plan shall be implemented consistent with 11 U.S.C. § 1123. This Plan is a
reorganization plan and is premised upon and contemplates the continued employment
of the Debtor and the expansion of his income through pay increases as a doctor and
businessman. Upon confirmation of this Plan, and in accordance with the Confirmation
Order, the Debtor will be authorized to take all necessary steps, and perform all necessary
acts, to consummate the terms and conditions of this Plan.

5.1     Revesting of Assets

       Pursuant to Section 1141 of the Bankruptcy Code, the property of the Estate of
the Debtor shall vest in the upon entry of a Discharge in this case.
 5.2     Causes of Action

          As of the Effective Date, pursuant to Section 1123(b)(3)(B) of the Bankruptcy
 Code, any and all litigation claims accruing to the Debtor and Debtor-in-Possession,
 including, without limitation, litigation claims under Sections 510, 542, 544, 545, 547,
 548, 549, 550, 551 and 553 of the Bankruptcy Code, shall become revested assets of the
 Debtor’s Estate, and the Debtor shall have the authority to commence and prosecute such
 litigation claims for the benefit of the Debtor’ Estate and holders of Allowed Claims
 and Interests.

 5.3    Objection to Claims

       The Debtor shall have ninety (90) days after the Confirmation Order becomes final
 to object to any claims filed in the case.

 5.4    Discharge of Debtor

       Confirmation of this Plan does not discharge any debt provided for in this Plan until
the court grants a discharge on completion of all unsecured payments under this Plan, or as
otherwise provided in § 1141(d)(5) of the Code. The Debtor will not be discharged from
any debt excepted from discharge under § 523 of the Code, except as provided in Rule
4007(c) of the Federal Rules of Bankruptcy Procedure.
5.5    Injunction

        Except and otherwise provided in the Plan, all Claimants of the Debtor are enjoined
from threatening, commencing or continuing any lawsuit or other legal or equitable action
against the Debtor or the Debtor' property to recover any Claim or Interest.

5.6    Injunction Against Interference with this Plan

        Upon the entry of a Confirmation Order with respect to this Plan, all holders of
claims, employees, agents, officers, directors, or principals, shall be enjoined from taking
any actions to interfere with the implementation or consummation of this Plan, except with
respect to actions any such entity may take in connection with the pursuit of appellate
rights.

                           ARTICLE VI
      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Assumed Executory Contracts and Unexpired Leases

        The Debtor assumes the lease with Daimler Trust (POC 1). The Debtor expressly
rejects any other lease/executory contract that have not already been either assumed or
rejected through separate Motion. The Debtor reserves the right to file a separate Motion for
Assumption/Rejection up and through the entry of a Final Decree.
                                      ARTICLE VII
                                  VARIOUS PROVISIONS


 7.1     Claim Transfers

         The Debtor may, but shall have no obligation to recognize the transfer of, or the
 sale of, any Allowed Claim that occurs after the Effective Date and will be entitled for all
 purposes herein to recognize and make distributions only to those holders of Allowed
 Claims that are holders of such Claims, or participants therein, as of the Effective Date.

         Except as otherwise provided by Final Order, the transferees of Claims that are
 transferred pursuant to Bankruptcy Rule 3001 prior to the Effective Date will be treated
 as the holders of such Claims for all purposes, notwithstanding that any period provided by
 Bankruptcy Rule 3001 for objecting to such transfer has not expired by the Effective Date.

 7.2     Compliance with Tax Requirements

         To the extent applicable, the Debtor will comply with all Tax withholding and
 reporting requirements imposed on it by any governmental unit, and all distributions
 pursuant to this Plan will be subject to such withholding and reporting requirements. The
 Debtor will be authorized to take any actions that it determines, in their reasonable
 discretion, to be necessary, appropriate or desirable to comply with such withholding and
 reporting requirements; provided, however, that, notwithstanding the foregoing or any other
 provision of this Plan, each Entity receiving a distribution pursuant to this Plan will have
 sole and exclusive responsibility for the satisfaction and payment of any Tax obligations
 imposed on it by any governmental unit on account of such distribution, including
 withholding obligations.

7.3    Payments.

        Payments to the various Classes under this Plan shall commence on the first (1st) day
of the month after the date that the Plan becomes final and non-appealable unless otherwise
specifically stated with respect to treatment of each particular class.

7.4    Causes for Bankruptcy Filing.

        The Debtor has been a very successful doctor and businessman for many years in
Northeast Florida. Unfortunately, a business in which the Debtor was an owner sold a very
large asset that had been previously depreciated which lead to a rather large capital gains tax
being assessed against the Debtor. Because of this the Internal Revenue Service began
aggressively collecting against the Debtor. This action lead to the necessity to file for Chapter
11 protection in order to sustain payments to creditors and live.

7.3    Liquidation.

         Given that most of the Debtor’s assets are either under-secured or exempt there is
very little left that would be available to unsecured creditors. In this case, even if the Debtor
had a million dollars of unexempt and unencumbered assets they would still leave no
distribution to General Unsecured Creditors given the Internal Revenue Service has a
Secured/Priority Claim of $1,731,038.08. In any Chapter 7 liquidation General Unsecured
Creditors would have no chance of recovery.

                                 ARTICLE VIII
                           RETENTION OF JURISDICTION

         The Court shall have exclusive jurisdiction of all matters arising out of, and
 related to, the Case and this Plan pursuant to, and for the purposes of, Sections 105(a) and
 1142 of the Bankruptcy Code and for, among other things, the following purposes:

        (a)     to hear and determine applications for the assumption or rejection of
                Executory Contracts and Unexpired Leases, and the allowance of Claims
                resulting, therefrom;

        (b)     to determine any and all adversary proceedings, motions, applications and
                contested matters, and other litigated matters;

        (c)     to hear and determine all litigation claims, including, without limitation,
                litigation claims commenced by the Debtor or any other party in interest
                with standing to do so, pursuant to Sections 505, 542, 543, 544, 545, 547,
                548, 549, 550, 551, and 553 of the Bankruptcy Code, collection matters
                related thereto, and settlements thereof;

        (d)     to hear and determine any objections to or the allowance, classification,
                priority, compromise, or payments of any Administrative Claims or
                Claims (including the validity and extent of any liens);

        (e)     to ensure that Distributions to holders of Allowed Claims are
                accomplished as provided in this Plan;

        (f)     to enter and implement such orders as may be appropriate in the event the
                Confirmation Order is for any reason stayed, revoked, modified or
                vacated;

        (g)     to issue such orders in aid of execution and consummation of this Plan, to
                the extent authorized by Section 1142 of the Bankruptcy Code;

        (h)    to consider any amendments to or modifications of this Plan, to cure any
               defect or omission, or to reconcile any inconsistency in this Plan, or any
               order of the Court, including, without limitation, the Confirmation Order;

        (i)    to hear and determine all applications for compensation and
               reimbursement of expenses of Professionals under Sections 330 and 331
               of the Bankruptcy Code;

        (j)    to hear and determine disputes arising in connection with the
               interpretation, implementation or enforcement of this Plan;

        (k)    to recover all Assets of the Debtor and Property of the Estate,
               wherever located;

       (l)     to determine any Claim of or any liability to a governmental unit that may
               be asserted as a result of the transactions contemplated herein;


       (m)     to enforce this Plan, the Confirmation Order and any other order,
               judgment, injunction or ruling entered or made in the Case, including,
               without limitation, the discharge, injunction, exculpation and releases
               provided for in this Plan and the complete execution of the Class 2 loan
               documents;

       (n)     to take any action and issue such orders as may be necessary to construe,
               enforce, implement, execute, and consummate this Plan or to maintain the
               integrity of this Plan following consummation;

       (o)     to hear and determine matters concerning state, local and federal taxes in
               accordance with Sections 346, 505, and 1146 of the Bankruptcy Code;

       (p)     to hear any other matter not inconsistent with the Bankruptcy Code; and

       (q)     to hear and determine any disputes regarding the fees and costs of any
               Professionals seeking compensation;

       (r)     to hear and determine any motions to compromise under Rule 9019 or
               otherwise;

       (s)     to hear and determine any motion to sell assets;

       (t)     to hear and determine any issues relating to the Debtor’ abandonment
               of assets; and

       (u)     to enter a final decree closing the Case; provided however, that nothing in
               this Plan shall divest or deprive any other court or agency of any jurisdiction
               it may have over the Debtor under applicable environmental laws.

                             ARTICLE IX
                       MISCELLANEOUS PROVISIONS

9.1    Exemption from Transfer Taxes

        Pursuant to Section 1146(a) of the Bankruptcy Code, the issuance, transfer or
exchange of notes, the making or assignment of any lease or sublease, or the making or
delivery of any instrument of transfer under, in furtherance of, or in connection with this
Plan, including, without limitation, any merger agreements or agreements of
consolidation, deeds, bills of sale or assignments executed in connection with any of the
transactions contemplated by this Plan, shall not be subject to any stamp, real estate transfer,
mortgage recording, or other similar tax.
9.2    Modification of this Plan

        Effective as of the date this Plan is filed, and subject to the limitations contained
in this Plan: (a) the Debtor-In-Possession reserve the right, in accordance with the
Bankruptcy Code and the Bankruptcy Rules, to amend or modify this Plan prior to the entry
of the Confirmation Order; and (b) after the entry of the Confirmation Order, the Debtor
may, upon order of the Bankruptcy Court, amend or modify this Plan, in accordance with
section 1127 of the Bankruptcy Code, or remedy any defect or omission or reconcile
any inconsistency in this Plan in such manner as may be necessary to carry out the purpose
and intent of this Plan.

9.3   Revocation of Plan

        The Debtor-In-Possession reserve the right to revoke or withdraw this Plan prior to
the Confirmation Date and to file a subsequent Chapter 11 plan. If the Debtor-In-
Possession revoke or withdraw this Plan, or if Confirmation or Consummation does not
occur, then: (a) this Plan will be null and void in all respects; (b) any settlement or
compromise embodied in this Plan, any assumption of an Executory Contract or Lease, and
any document or agreement executed pursuant to this Plan will be deemed null and void;
and (c) nothing contained in this Plan will: (i) constitute a waiver or release of any Claims
by or against, or any Interests in, the Debtor or any other Entity; (ii) prejudice in any manner
the rights of the Debtor-In-Possession or any other Entity; or (iii) constitute an admission
of any sort by the Debtor-In-Possession or any other Entity.

9.4   Filing of Additional Documents

        On or before Substantial Consummation of this Plan, the Debtor-In-Possession, and
if necessary, upon notice will obtain Bankruptcy Court approval of such agreements and
other documents as may be necessary or appropriate to effectuate and further evidence the
terms and conditions of this Plan.

9.5   Severability of Plan Provisions

        If, prior to Confirmation, any term or provision of this Plan is held by the
Bankruptcy Court to be invalid, void or unenforceable, the Bankruptcy Court will have
the power to alter and interpret such term or provision to make it valid or enforceable to
the maximum extent practicable, consistent with the original purpose of the term or
provision held to be invalid, void or unenforceable, and such term or provision then will be
applicable as altered or interpreted; provided, however, that any such alteration or
interpretation must be in form and substance acceptable to the Bank and the Entity
directly affected by such provision. Notwithstanding any such holding, alteration or
interpretation, the remainder of the terms and provisions of this Plan will remain in full
force and effect and will in no way be affected, impaired or invalidated by such holding,
alteration or interpretation. The Confirmation Order will constitute a judicial determination
and will provide that each term and provision of this Plan, as it may have been altered or
interpreted in accordance with the foregoing, is valid and enforceable.

9.6   Successors and Assigns

      The rights, benefits and obligations of any Entity named or referred to in this Plan
will be binding on, and will inure to the benefit of, any heir, executor, administrator,
successor or assign of such Entity.

9.7 Savings Clause

      Any minor defect or inconsistency in the Plan may be corrected or amended by
the Confirmation Order.

9.8 Remedy of Defects

       After the Effective Date, the Debtor may, with approval of the Court, and so long as
it does not materially and adversely affect the interests of Creditors or holders of Interests,
remedy any defect or omission or reconcile any inconsistencies in the Plan or in the
Confirmation Order in such manner as may be necessary to carry out the purposes and
effect of this Plan.

9.9   Attorney’s Fees and Costs

       In the event that any suit or action is instituted under or in relation to this Plan or
Order Confirming Plan, including without limitation to enforce any provision in this Plan,
the prevailing party in such dispute shall be entitled to recover from the losing party all
fees, costs and expenses of enforcing any right of such prevailing party under or with
respect to this Agreement, including without limitation, such reasonable fees and expenses
of attorneys and accountants, which shall include, without limitation, all fees, costs and
expenses of appeals.

9.10 Loan Documents

      All creditors which have a mortgage lien on any asset of the Debtor, other than their
homestead property, shall within sixty (60) days of the Effective Date prepare and cause to
be recorded in the appropriate county an official loan modification that incorporates the
terms of this Plan consistent with the one attached.

9.11 Escrow Accounts

      All non-homestead secured creditors’ loans shall be non-escrow. Any escrow
disbursed inconsistent with this Plan shall not be recoverable from the Debtor.

9.12 Payment Grace Periods

      All payments under this Plan shall have a fifteen (15) day grace period and shall not
be deemed late prior to the expiration of the period.
/a/ Jason A. Burgess
        Exhibit A
Unsecured Claim Breakdown
Barhi Unsecured

Creditor            Full Claim Amount      Unsecured Amount Claim #
Suntrust Bank        $        187,364.24   $       187,364.24        3
OneMain Fin.         $         15,300.59   $         15,300.59       4
IRS                  $      1,733,595.15   $          2,557.07       5
Memorial Hospital    $            990.82   $            990.82       7
TD Auto Finance      $         62,823.54   $          3,798.54      10
American Express     $          9,899.00   $          9,899.00 NCF
Gus Korkmaz          $          5,000.00   $          5,000.00 NCF

                                           $       224,910.26
                   Exhibit B
               Payment Breakdowns


          Class 4 – TD Auto Finance, LLC

             Months 1 – 60 - $1,141.12

         Class 6 – Internal Revenue Service

            Months 1 – 10 - $10,000.00
            Months 11 – 20 - $17,000.00
            Months 21 – 35 - $25,000.00
Month 36 Balloon Payment Approximation: $1,086,038
       Exhibit C
Case Management Summary
                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

In re:
                                                              CASE NO.: 3:17-bk-03265
Fady Abdo El-Bahri                                            Chapter 11

      Debtor.
___________________________/

                DEBTOR'S CHAPTER 11 CASE MANAGEMENT SUMMARY
Fady Abdo El-Bahri, individual debtor and debtor-in-possession (the “Debtor”), by and through his
undersigned counsel, pursuant to Administrative Order 2009-1 Establishing Initial Procedures in
Chapter 11 Cases filed in the United States Bankruptcy Court for the Middle District of Florida,
hereby files this Chapter 11 Case Management Summary (the “Summary”).
                                         INTRODUCTION
The Debtor filed their petition for relief under Chapter 11 of the United States Bankruptcy Code
(“Bankruptcy Code”) on the 4th day September 2017 (the “Petition Date”).
                                 CASE MANAGEMENT ITEMS
I. Description of the Debtor’s Business
The Debtor’s main business is being a doctor in the Northeast Florida area but the Debtor also have
various business interest. The Debtor has practiced successfully for years and has paid his debts on
time. Unfortunately the sale of business assets lead to an unknown and unanticipatedly large capital
gain that ultimately made the Debtor liable for an income tax amount that was not payable in one
lump sum.
II. Location of Debtor’s Operations
The Debtor's mailing address is 5373 Oak Bay Drive N., Jacksonville, Florida 32277.
III. Reasons for Filing Chapter 11
See, Part I above.
IV. List of Officers and Directors and Their Salaries and Benefits at Time of Filing and During
the One Year Prior to Filing
N/A
V Amounts Owed to Various Classes of Creditors
The Debtor owes just over $761,000.00 to secured creditors and has business guarantees as well as a
very large debt for income tax to the Internal Revenue Service.
VI. General Description and Approximate Value of the Debtors’ Current and Fixed Assets
The Debtor’s assets consist primarily of personal property as well as business ventures.
VII. Number of Employees and Amount of Wages Owed as of Petition Date
None.
VIII. Status of Debtors’ Payroll and Sales Tax Obligations
By information and belief, the Debtor may owe some portion of payroll and sales taxes related to a
business venture.
IX. Anticipated Emergency Relief Within 14 Days of Petition Date
None.
WHEREFORE, the Debtors respectfully submit this Summary.


        Respectfully Submitted on the 4th day of September 2017.


                                               Submitted by: /s/ Jason A. Burgess
                                                             Jason A. Burgess
                                                             1855 Mayport Road
                                                             Atlantic Beach, Florida 32233
                                                             (904) 372-4791
                                                             (904) 372-4994 facsimile
                                                             jason@jasonAburgess.com
                                                             Counsel for Debtor-In-Possession
